Gordon, J.
(dissenting).—I fully concur with what is said in the foregoing opinion upon the first proposition therein discussed, but I respectfully dissent from the views expressed concerning the remaining proposition, and from the conclusion reached. The record discloses that the case was heard in the court below upon a stipulation of the parties as to the facts; it further appears that the claim of the respondent against the insolvent estate amounted to $2,400.00, or $400.00 in excess of the judgment recovered by the assignee against respondent corporation. 'It further appears that the only claim due to the estate remaining uncollected at the time of respondent’s application to the lower court was the judgment for $2,000.00 in favor of the assignee and against respondents, hence there will be no difficulty in determing the distributive share due the respondent after the appellant shall have filed his report as assignee.
The relief sought by the respondent was:
“An order of court direct to Fred H. Anderson (assignee) directing and commading him forthwith to file with the clerk of this court an accounting, and after such accounting be had, showing his moneys collected and expended by the said Fred H. Anderson, an order of apportionment be made to the creditors of said insolvent estate, and that upon paying the balance found due to said assignee after crediting the amount due from said insolvent estate to Risdon-Cahn Co., the said-action of said Fred II. Anderson, as assignee against Risdon & Gahn Co. be abated and dismissed”.
The judgment of the court was:
“That Webb & Co., a corporation is successor Risdon & Cahn Co.; . . . that the said Webb & Co. as successors . . . have filed with the said Anderson as assigne of the said J. P. Hayden a claim exceeding $2,400.00 upon which claim they are entitled to-their distributive share from the insolvent estate of J. P. *501Hayden & Co.\ and it further appearing that the said Webb & Co. is ready and willing to pay any balance that may be due from it to the said Fred H. Anderson as assignee of the said insolvent estate, after the said distributive share is deducted from the judgment heretofore rendered in favor of the said Fred H. Anderson as assignee of such insolvent estate, and against the said Risdon-Cahn Co.; and that the said Webb & Co. has brought into court a bond in the sum of three thousand dollars ($3,000.00), conditioned to pay the said judgment so obtained against the said Risdon-Cahn Co., or such sum, if any, as the court may find to be due from it, after allowing the amount due to the said Webb & Co. from the said insolvent estate, and further conditioned to obey all orders of the court made in the premises.
“ It is now by the court ordered and adjudged that upon the filing of said bond and the approval thereof by the clerk of the court, the said judgment of Fred H. Anderson, assignee, against the said Risdon-Cahn Co. be stayed until the said Fred H. Anderson, assignee, shall have filed his report, and an order of distribution is made, at which time any sum that may be due from the said insolvent estate shall be credited upon said judgment.”
So much of the order as pertained to the bond, was in the interest and to the advantage of the appellant and, in my view of the law and of the record, it might properly have been dispensed with, as I conceive that the respondent was entitled to have the judgment against it canceled upon payment of the amount remaining due upon said judgment after it received credit for its distributive share in the estate of said Hayden & Co. The vital part of the order or judgment appealed from is contained in the words following, viz. :
“ That the said judgment . . . against the said Risdon-Cahn Co. be stayed until the said Fred H. Anderson, assignee, shall have filed his report, and an *502order of distribution is made, at which time any sum that may be due from the said insolvent estate shall be credited upon said judgment.”
It seems to me that this was no more than the respondent was entitled to. It was seeking only to be credited upon the judgment held by the assignee against it with the amount it was entitled to receive as its share in the estate, and, as already suggested, the condition of the estate was such as to render it neither difficult nor impossible to determine what that distributive share should be.
No substantial right of the appellant or of any creditor was affected injuriously by the order appealed from, and, in my opinion, it should be affirmed.
Scott, J'., concurs in dissenting opinion.